DETAILED ACTION
This Office action is in response to the applicant's filing of 02/18/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-12 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 USC 101 for being directed to software per se. With respect to independent system claim(s) 1, the preamble of the claim recites “a system for gamification of social impact entrepreneurship and cross-sector collaboration” which the Examiner has interpreted as a system.  However, a system indicates structure, means plus function, or hardware, whereas the body of the claim recites data structure or software per se, which is not statutory. According to Page 5, ¶¶ 1 and 2 of the Applicant’s originally filed specification, the recited claim elements of a “system” appear to be software components.  As a result, claim 1 is not in one of the four statutory categories.  Thus, claims 1-6 are non-statutory as they are considered to be directed to data structure or software.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-12 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1 and 7 recite a system and method for establishing a space where gamers can pitch solutions to problems and investors can invest in those solutions. Under Step 2A, Prong I, claims 1 and 7 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Establishing a space where gamers/designers can pitch solutions to problems and investors can invest in those solutions is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include building a design game space where gamers can select problems related to defined social impact objectives, propose dream solutions to address the problems, use game resources to identify, investigate and solve challenges associated with the dream solutions and accumulate game credits by addressing the challenges; generating an entrepreneurship game space where gamers can develop dream pitches related to the dream solutions by iteratively subjecting draft pitches to game resources, receiving feedback based on analysis of the draft pitches, and revising the draft pitches based on the feedback, thereby accumulating game credits; establishing a launch environment that can be accessed by authenticated gamers and social impact investors, where gamers can present the dream pitches to the social impact investors, wherein the gamers can access the launch environment based on reaching a threshold of accumulated game credits; building a portal by which gamers can access the design game space and bring developed dream solutions from the design game space to the launch environment; and establishing a social impact investment marketplace, associated with said launch environment, where the social impact investors can invest in one or more selected dream solutions based on the dream pitches. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 1 and 7 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1 and 7 have recited the following additional elements: System, Game Space, Portal, and Marketplace. These additional elements in claims 1 and 7 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. system, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1 and 7 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, Page 5 ¶¶ 1 and 2, for implementing the system, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-6 and 8-12 further recite the system and method of claims 1 and 7, respectively. Dependent claims 2-6 and 8-12 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1 and 7. Dependent claims 2-6 and 8-12 further describe the limitations for establishing a space where gamers can pitch solutions to problems and investors can invest in those solutions – which is only further narrowing the scope of the abstract idea recited in the independent claims.  For example, dependent claims 4-6 and 10-12 further describe the interactions between the game designer and investor leading to a transaction between both parties. 
Under Step 2A, Prong II, for dependent claims 2-6 and 8-12, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. For example, dependent claims 2-3 and 8-9 further describe generic computing environment such as a processing module, communication network, and digital assistant used to perform the abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. system.
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0194209 to Ziouvelou in view of U.S. Publication 2014/0335955 to Thomas.

Claims 1-6 and 7-12 are system and method claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 1:
Ziouvelou teaches:
A system for gamification of social impact entrepreneurship and cross-sector collaboration, comprising (Ziouvelou: ¶ [0030]):
an entrepreneurship game space where gamers can develop dream pitches related to the dream solutions by iteratively subjecting draft pitches to game resources, receiving feedback based on analysis of the draft pitches, and revising the draft pitches based on the feedback, thereby accumulating game credits (i.e. allow designers to develop games subjected to game resources, receiving comments and making revisions to the game based on comments) (Ziouvelou: ¶¶ [0112] [0113] “3) The Game Idea Generation Module: this module allows and supports the creating and exchange of new game ideas that can be then formed in games…4) The Game Design and Development Module: this module allows and supports the actual design and development of new games, by providing users with a variety of game development options and game engines.” Furthermore, as cited in ¶ [0063] “In some embodiments, the specifically programmed virtual gaming platform receives game comments ( e.g., test comments, debugging comments, etc.) during the development of the at least one winning game ( e.g., comments can be from user(s) and/or non-user(s) of the virtual game community, independent judges, non-submitting users of the virtual game community, etc.).” Even further as cited in ¶ [0189] “automatically offering the at least one winning game to be played; receiving game reviews to the at least one winning game; managing at least one revision of the at least one winning game based, at least in part, on the game reviews;”);
a launch environment that can be accessed by authenticated gamers and social impact investors, where gamers can present the dream pitches to the social impact investors, wherein the gamers can access the launch environment based on reaching a threshold of accumulated game credits (i.e. expert users are able to develop games via plug-ins in order to present them to corporate users for a financial gain, wherein the gaming platform is registered based on various factors such as the threshold quantity of winning game) (Ziouvelou: ¶ [0150] “In some embodiments, the inventive virtual gaming platform and the inventive methods/systems system allow expert/sophisticate users, the Game Design and Development Module, to test and incorporate users' plug-ins as part of the development process. FIG. 11 shows an exemplary screenshot illustrating certain features related to the Game Design and Development Module: Finished Game Overview.” Furthermore, as cited in ¶ [0116] “7) The Marketplace Module: this module allows individual and corporate users to: buy, sell, and/or crowdfund game ideas, game prototypes, game components, game templates and game content (i.e., game characters/figures etc.). This module allows users to outsource different activities such as game development, game template development, game content development, etc.” Even further as cited in ¶ [0187] “In some embodiments, the method further includes: setting, by the specifically programmed virtual gaming platform, at least one predetermine threshold quantity of at least one of the following: i) the game idea votes, ii) the validation of the at least one winning game, and iii) the game reviews. In some embodiments, the at least one predetermine threshold quantity is at least one of the following: i) at least 1,000, ii) at least 5,000, and iii) at least 10,000.” Preceded by ¶ [0185].);
a portal by which gamers can access the design game space and bring developed dream solutions from the design game space to the launch environment (i.e. users are able to access and develop games via plug-in) (Ziouvelou: ¶ [0150] “In some embodiments, the inventive virtual gaming platform and the inventive methods/systems system allow expert/sophisticate users, the Game Design and Development Module, to test and incorporate users' plug-ins as part of the development process. FIG. 11 shows an exemplary screenshot illustrating certain features related to the Game Design and Development Module: Finished Game Overview.”); and
a social impact investment and collaboration marketplace, associated with said launch environment, where the social impact investors can invest in one or more selected dream solutions based on the dream pitches, and strategic partners can help the solutions be successful and scale to their maximum positive impact (i.e. allow game designers to sell their virtual game, wherein corporate users can buy the virtual game and can even outsource their game idea/solution) (Ziouvelou: ¶ [0116] “7) The Marketplace Module: this module allows individual and corporate users to: buy, sell, and/or crowdfund game ideas, game prototypes, game components, game templates and game content (i.e., game characters/figures etc.). This module allows users to outsource different activities such as game development, game template development, game content development, etc.” Furthermore, as cited in ¶¶ [0155]-[0161] “Exemplary Embodiments of the Marketplace Module…In some embodiments, the Marketplace module is a space of the inventive virtual gaming platform of the instant invention where individual and corporate stakeholders are able to, but not limited to, do at least one of:…1) Buy/sell game ideas, game prototypes, game components, game templates and game content ( e.g., game characters/figures etc.)…2) Auction game ideas, game prototypes, game components, game templates and game content (e.g., game characters/figures etc.)…3) Fund game ideas, game prototypes, game components, game templates and game content (e.g., game characters/figures etc.)…4) Crowdfund game ideas, game prototypes, game components, game templates and game content ( e.g., game characters/figures etc.)…5) Outsource different activities such as game development, game template development, game content development etc.”).
Ziouvelou does not explicitly disclose a design game space where gamers can select problems related to defined social impact objectives, propose dream solutions to address the problems, use game resources to identify, investigate and solve challenges associated with the dream solutions and accumulate game credits by addressing the challenges.
However, Thomas further discloses:
a design game space where gamers can select problems related to defined social impact objectives, propose dream solutions to address the problems, use game resources to identify, investigate and solve challenges associated with the dream solutions and accumulate game credits by addressing the challenges (i.e. gamers select different social problems/issues, play the game to test solutions, and use game resources to investigate and solve issues while receiving game credits) (Thomas: ¶¶ [0092] [0093] “In a non-limiting embodiment, during advanced stages of game play, the user may be introduced to many of the social problems/issues affecting the real world. The user may have to find a solution to the social problems, such as but not limited to: obesity, drug use, abortion, crime, unemployment, eating disorders, bullying, etc. The game play may be a testing ground for solutions to not only social problems but problems affecting cultures throughout the real world…In a non-limiting embodiment, players may be presented with one or more objectives and/or one or more problems/challenges. Players may be able to overcome such through game play, skill, persistence, and/or through purchasing in game objects. Funds received by such a game may be directed to an organization associated with the players virtual community. The game may teach, through presentation of information, tasks, challenges or the like or combinations thereof, effective and sustainable development principles and other valuable skills. Credits or virtual currencies from third party systems may be accepted by the system and may be used to purchase in game items and/or real world items.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Thomas’ a design game space where gamers can select problems related to defined social impact objectives, propose dream solutions to address the problems, use game resources to identify, investigate and solve challenges associated with the dream solutions and accumulate game credits by addressing the challenges to Ziouvelou’s method and system for gamification of social impact entrepreneurship and cross-sector collaboration.  One of ordinary skill in the art would have been motivated to do so because “the game play may be a testing ground for solutions to not only social problems but problems affecting cultures throughout the real world.” (Thomas: ¶ [0092]).
With respect to Claim 7:
All limitations as recited have been analyzed and rejected to claim 1. Claim 7 recites “A method for gamification of social impact entrepreneurship, comprising:” the steps performed by system claim 1. Claim 7 does not teach or define any new limitations beyond claim 1. Therefore it is rejected under the same rationale.

With respect to Claim 2:
Ziouvelou teaches:
The system of Claim 1, wherein the design game space comprises a processing module that is accessed by gamers via a communications network (Ziouvelou: ¶ [0030] “In embodiments, members of the inventive computer system 102-104 (e.g., computer/mobile devices of game developers, players, investors, etc.), include virtually any computing devices capable of receiving and sending a message over a network, such as network 105, to and from another computing device, such as servers 106 and 107, each other, and the like. In embodiments, the set of such devices includes devices that typically connect using a wired communications medium such as personal computers, multiprocessor systems, microprocessor-based or programmable consumer electronics, network PCs, and the like.”).
With respect to Claim 8:
All limitations as recited have been analyzed and rejected to claim 2. Claim 8 does not teach or define any new limitations beyond claim 2. Therefore it is rejected under the same rationale.

With respect to Claim 3:
Ziouvelou teaches:
The system of Claim 2, wherein said design game space includes a digital assistant to guide gamers to identify, investigate and solve said challenges (Ziouvelou: ¶ [0037] “Member devices 202a-n may also comprise a number of external or internal devices such as a mouse, a CDROM, DVD, a keyboard, a display, or other input or output devices. Examples of client devices 202a-n may be personal computers, digital assistants, personal digital assistants, cellular phones, mobile phones, smart phones, pagers, digital tablets, laptop computers, Internet appliances, and other processor-based devices.” Furthermore, as cited in ¶ [0087] “In some embodiments, the inventive virtual gaming platform and the inventive methods/systems allow to provide services and infrastructure to the users in order to assist the prototyping, scaling, and/or connectivity of their games.”).
With respect to Claim 9:
All limitations as recited have been analyzed and rejected to claim 3. Claim 9 does not teach or define any new limitations beyond claim 3. Therefore it is rejected under the same rationale.

With respect to Claim 4:
Ziouvelou teaches:
The system of Claim 1, wherein said social impact investment marketplace comprises a module for online settlement of investment transactions (Ziouvelou: ¶ [0101] “In some embodiments, the inventive virtual gaming platform and the inventive methods/systems incorporate a financial aspect to the developed games---e.g., develop games that offer money wagering and/or paying out monetary rewards/prizes. In some embodiments, the inventive virtual gaming platform and the inventive methods/systems offer a community currency. In some embodiments, the inventive virtual gaming platform and the inventive methods/systems developers/sponsors a capability to specify whether the virtual currency can be converted in real currency (e.g., $ US dollar, yen, euro, British pound, etc.) and at what rate. In some embodiments, the inventive virtual gaming platform and the inventive methods/systems offer a goods/services marketplace to redeem the virtual currency. In some embodiments, the inventive virtual gaming platform and the inventive methods/systems utilize a mobile application such as Google Wallet or equivalent in financial transactions that support games having the financial aspect (e.g., wagering, payment, etc.).”).
With respect to Claim 10:
All limitations as recited have been analyzed and rejected to claim 4. Claim 10 does not teach or define any new limitations beyond claim 4. Therefore it is rejected under the same rationale.


Claim(s) 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ziouvelou and Thomas in further view of U.S. Publication 2019/0188627 to Hein.

With respect to Claim 5:
Ziouvelou and Thomas do not explicitly disclose the system of Claim 4, wherein said online settlement involves a transfer of cryptocurrency.
However, Hein further discloses wherein said online settlement involves a transfer of cryptocurrency (Hein: ¶¶ [0033] [0034] “The system where the collected data is recorded to a private blockchain…The system where the transactions paid to from any of the parties on the platform may choose to pay or be reimbursed in fiat currencies or any platform approved cryptocurrencies.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Hein’s online settlement involves a transfer of cryptocurrency to Ziouvelou’s method and system for gamification of social impact entrepreneurship and cross-sector collaboration.  One of ordinary skill in the art would have been motivated to do so because “By design, Blockchain's purpose is to disintermediate the need for the middleman in most use cases, thereby allowing for peer-to-peer trust to create value by removing unnecessary steps that only add to the transactional costs.” (Hein: ¶ [0004]).
With respect to Claim 11:
All limitations as recited have been analyzed and rejected to claim 5. Claim 11 does not teach or define any new limitations beyond claim 5. Therefore it is rejected under the same rationale.

With respect to Claim 6:
Ziouvelou and Thomas do not explicitly disclose the system of Claim 1, further comprising a smart contract module, implemented using blockchain technology, for use in at least one of converting cryptocurrency accumulated in a game environment into hard currency and executing contracts with partner organizations.
However, Hein further discloses a smart contract module, implemented using blockchain technology, for use in at least one of converting cryptocurrency accumulated in a game environment into hard currency and executing contracts with partner organizations (i.e. blockchain is used to convert cryptocurrency such as Bitcoin to be converted to a flat currency) (Hein: ¶¶ [0033] [0034] “The system where the collected data is recorded to a private blockchain…The system where the transactions paid to from any of the parties on the platform may choose to pay or be reimbursed in flat currencies or any platform approved cryptocurrencies.” Furthermore, as cited in ¶ [0025] “The blockchain 38 is publicly shared and similar to Bitcoin, Ethereum or other publicly accessible open sourced blockchains. The blockchain 38 also has a private section 60 where confidential content 62 is stored encrypted and accessed by those authorized.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Hein’s smart contract module, implemented using blockchain technology, for use in at least one of converting cryptocurrency accumulated in a game environment into hard currency and executing contracts with partner organizations to Ziouvelou’s method and system for gamification of social impact entrepreneurship and cross-sector collaboration.  One of ordinary skill in the art would have been motivated to do so because “By design, Blockchain's purpose is to disintermediate the need for the middleman in most use cases, thereby allowing for peer-to-peer trust to create value by removing unnecessary steps that only add to the transactional costs.” (Hein: ¶ [0004]).
With respect to Claim 12:
All limitations as recited have been analyzed and rejected to claim 6. Claim 12 does not teach or define any new limitations beyond claim 12. Therefore it is rejected under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
November 19, 2021